181 F.2d 535
CASEY et al.v.ETTER et al.
No. 12287.
United States Court of Appeals Ninth Circuit.
April 12, 1950.

W. J. Nixon, Bonners, Ferry, Idaho, Geo. W. Young, Spokane, Wash., for appellants.
Wm. S. Hawkins, E. L. Miller, Coeur d'Alene, Idaho, for appellees.
Before HEALY, BONE, and POPE, Circuit Judges.
PER CURIAM.


1
The questions raised on this appeal are purely factual. Appellees sued to recover the reasonable value of legal services allegedly rendered in negotiating a settlement for appellants in connection with claims asserted by them against one Adams. The jury returned a verdict for a portion of the fee sued for. Appellants contend that no services were performed by appellees on their behalf, that they are not indebted to appellees in any sum, and that in truth the relationship of attorney and client never existed between appellees and themselves. While the showing on these points was conflicting, there is ample evidence to support the jury's verdict, and the judgment is therefore affirmed.